           EXHIBIT B




Case 3:20-cv-05121-RK Document 1-2 Filed 12/08/20 Page 1 of 3
12/8/2020                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                                        Defendant(s):
  First Listed Plaintiff:                                              First Listed Defendant:
  Company Shift Capital Income Fund, Inc. ;                            Company Bluebell International, LLC ;
  5 Incorporated and Principal Place of Business in Another State;     5 Incorporated and Principal Place of Business in Another State;
  Texas                                                                Wyoming
  County of Residence: Outside This District                           County of Residence: Outside This District



  County Where Claim For Relief Arose: Barton County

  Plaintiff's Attorney(s):                                             Defendant's Attorney(s):
  Attorney Mark E. Peron ( Shift Capital Income Fund, Inc.)            Attorney Nicole H. Howell ( Bluebell International, LLC)
  Collins, Webster & Rouse, P.C.                                       Fox Rothschild, LLP
  5957 E. 20th Street                                                  4050 PENNSYLVANIA AVE., SUITE 2000
  Joplin, Missouri 64801                                               KANSAS CITY, Missouri 64111
  Phone: (417) 782-2222                                                Phone: (816) 919-7902
  Fax: (417) 782-1003                                                  Fax: (303) 292-1300
  Email: mperon@cwrcave.com                                            Email: nhowell@foxrothschild.com



  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 5 Incorporated and Principal Place of Business in Another State
       Defendant: 5 Incorporated and Principal Place of Business in Another State


  Origin: 2. Removed From State Court
       State Removal County: Barton County
       State Removal Case Number: 20B4-CV00320
  Nature of Suit: 190 All Other Contract Actions
  Cause of Action: Breach of Contract; 478.070; 506.500; 508.010
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands): 230,000
       Jury Demand: No
                        Case 3:20-cv-05121-RK Document 1-2 Filed 12/08/20 Page 2 of 3
                                                                                                                                                 1/2
12/8/2020                                                                         Missouri Western Civil Cover Sheet

       Related Cases: Is NOT a refiling of a previously dismissed action



  Signature: Nicole H. Howell

  Date: 12/08/2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                              Case 3:20-cv-05121-RK Document 1-2 Filed 12/08/20 Page 3 of 3
                                                                                                                                                                                2/2
